Exhibit 10.21

 

[g115001kgi001.jpg]

 

 

May 8, 2006

 

Mr, David B, Arney

1007 Linden Avenue

Wilmette, IL 60091

 

Re: Offer letter of Employment with Click Commerce

 

Dear David:

 

It is with pleasure that I extend this offer of employment to you on behalf of
Click Commerce, Inc. (“Click”). I am confident that with your skills, hard work
and dedication we can significantly grow the Click business to be the nation’s
leading Business-to-Business E-Commerce Company.

 

This letter sets forth Click’s offer of employment to you on the following
terms:

 

1. Position:

 

Chief Financial Officer

 

 

 

2. Reporting Manager:

 

Michael W. Ferro, Jr.

 

 

 

3. Compensation:

 

$200,000 annual salary, currently being paid equally over 24 payment periods. In
addition, subject to

Board approval, you will be awarded 40,000 Click Commerce stock options, vesting
over a three year period in equal parts and which will be subject to the Click
stock option plan.

 

4. Annual Bonus Plan:

 

50% Paid annually and subject to Company performance and individual performance.

 

 

 

5. Start Date:

 

May 8, 2006

 

 

 

6. Benefits Summary:

You will become eligible on your first day of employment for the benefits set
forth below:

•                  Medical, dental, and vision insurance

•                  $50,000 of life insurance, short-term and long-term
disability insurance

•                  Three weeks vacation each calendar year, with the first
year’s accrual prorated to your start date

•                  401K Plan (Company does not currently match employee
contributions)

 

7.  Contingencies: This offer is contingent upon your (a) signing of an Employee
Confidentiality Agreement and (b) the outcome of a background and reference
check. (Please see enclosed application)

 

Click reserves the right to withdraw this employment offer if not accepted by
you within five (5) calendar days of the date of this letter or if Click, in its
sole and absolute discretion, cannot verify any representations made by you
(education, experience, prior employment).

 

Click Commerce, Inc.      •      233 N. Michigan Ave., 22nd
Floor      •      Chicago, Illinois 60601

312.482.9006   phone      •      312.482.8557
  fax      •      www.clickcommerce.com

 

--------------------------------------------------------------------------------


 

8. Employment at Will: This offer of employment does not constitute an
employment agreement, but sets forth the general terms upon which you will be
offered employment by Click. Your employment will be “at-will” and both Click
and you retain the right to terminate the employment relationship at any time
without cause.

 

9. No Restrictions: By executing this offer, you warrant that you are not under
any other employment obligations and are not contractually prohibited or
precluded from accepting an employment offer from Click

 

I want to welcome you to Click and tell you how excited I am for the growth
possibilities that we have at Click. If the above terms are satisfactory, please
email your acceptance to you manager Michael.Ferro at Michael
Ferro@clickcommerce.com or to Svea Christensen, Human Resources Director, at
svea.christensen@clickcommerce.com If you have any questions regarding this
offer please contact Svea Christensen at (312) 377-7146.

 

The undersigned agrees that no representations, warranties, conditions or
agreements, oral or written, express or implied, have been made except as
expressly provided herein. This offer contains the entire terms and conditions
of employment by Click and supersedes and cancels any and all prior or
contemporaneous oral or written understandings, negotiations and agreements.

 

 

Sincerely,

 

 

 

/s/ John Tuhey

 

 

 

John Tuhey

 

General Counsel

 

--------------------------------------------------------------------------------